Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on June 14, 2022 and amendment after final filed June 14, 2022 and August 12, 2022 has been entered.  Claims 1-8, 10, 12, 14, 18 and 21-27 were canceled and Claim 9 was amended. Claims 9, 11, 13, 15-17, 19-20 and 28-29 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action. Claim 20 remains withdrawn as being drawn to a non-elected invention.   Claims 9, 11, 13, 15-17, 19 and 28-30 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claim(s) 9, 11, 13-17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Barbarat (US20060272103) is withdrawn in view of amendment of the claims filed August 12, 2022.

The rejection of claims 9, 11, 13-17, 19 and 28-30  on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10709655 is withdrawn in view of the filing and approval of a terminal disclaimer on June 14, 2022.

Terminal Disclaimer
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10709655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 11, 13, 15-16, 19 and 28-30 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, Claims 9, 11, 13, 15-16, 19 and 28-30 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” dated December 16, 2014 (hereafter “Guidance”, see also 79 FR 74618 (Dec. 16, 2014); for more information please see http://www.uspto.gov//law//_guidance_subject_matter_eligibility.jsp 
Claim Interpretation
Claim 9 claims “A peptide composition for hair treatment comprising at least one peptide sequence comprising SEQ. ID NO 412, SEQ. ID NO: 409 provided that the at least one peptide sequence does not comprise  SEQ ID. NO:951 or SEQ. ID NO:432; at least one surfactant and at least one excipient suitable for dermatological use.




Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP
2106.03)?
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea
(see 2106.04)?
Yes, the claims are directed to a natural phenomenon, namely a naturally-occurring peptide fragments derived from naturally occurring proteins.  For example, amino acid sequences of SEQ ID Nos:409 and 412 are all naturally occurring peptide fragments from Keratin proteins.  In particular, SEQ ID NO:409 is a fragment of Type II hair keratin 6 (Q9NSB0_HUMAN, see previously attached handout), SEQ ID NO:432 is a fragment of Keratin-associated protein 16-1 (KR161_HUMAN, see previously attached handout).  Accordingly, the pending claims are directed to naturally occurring peptides.  
As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claim does not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
It is noted that the claims recite that the product is in combination with a suitable excipient(s) (claims 9 and 13), surfactant(s) (claim 9), or an oil (claim 16) or an additional compound such as a vitamin (claims 15). Vitamins (found in instant claim 13 and 15) are naturally occurring. Surfactant and oil can also encompass naturally occurring surfactants such as lecithin or sebum (oil in scalp).  Furthermore, there are many naturally occurring compounds that are considered preservatives found in hair products (rosemary, salt, sugar, castor oil etc…).  The same applies for antimicrobial/antibacterial agents.  There are numerous naturally occurring compounds that have antimicrobial activity.  New claim 28 claims wherien the excipient is citric acid which is also naturally occurring and claim 30 further defines surfactants which encompasses cocamidopropyl betaine which is also a natural ingredient found in coconuts (as an example).  There is no evidence that the combination of potentially naturally occurring pharmaceutical excipients/compounds and the naturally occurring peptide has markedly different structural or functional properties as compared to what is found in nature.  Furthermore, the limitation of “a hair treatment” found in instant claim 19 does not markedly alter the structure of the naturally occurring combinations.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 9, 11, 13, 15-16, 19 and 28-30 not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant argues that “Both SEQ ID No. 412 and No. 409 are peptides comprising short amino acid sequences, with 10 amino acids each. Generally, successful penetration of a peptide into the hair's cortex is largely dependent on the molecular weight of the peptide. Larger peptides, like naturally occurring Keratin, exhibit a reduced ability to penetrate the hair's cortex due to their size. Both SEQ ID No. 412 and No. 409, with their significantly reduced size, demonstrate an improved ability to penetrate the hair's cortex compared to large peptide sequences. When combined with the at least one excipient suitable for dermatological use, both SEQ ID No. 412 and 409 show an even greater ability to penetrate the hair as compared with either SEQ ID No. 412 and No. 409 alone. Surfactants act to relieve surface tension at the surface of the hair strand making it easier for the claimed peptides to penetrate the hair follicle than would be possible without the use of surfactants.  Claim 4 of Example 28 describes "A vaccine comprising: Peptide F; and a pharmaceutically acceptable carrier selected from the group consisting of a cream, emulsion, gel, liposome, nanoparticle, or ointment." Claim 4 of Example 28, is considered to be patent eligible because "the claimed cream has different structural and physical characteristics than its naturally occurring counterparts.". As is the case here, the composition comprising a peptide sequence comprising either SEQ ID No. 412 and No. 409, at least one surfactant, and at least one excipient suitable for dermatological use, shows improved penetration performance of SEQ ID No. 412 and No. 409 when compared with the SEQ ID No. 412 and No. 409 independently.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that the instant claims are not limited to a particularly size and thus read on full-length keratin proteins.  Furthermore, Applicants have not provided any evidence that the instant claimed compositions comprising peptides that are encompassed by full-length keratin and keratin associated proteins are distinct from what is found in the hair naturally.  There is no evidence that the composition of the instant claims has a different function or superior property as compared to what is found in nature.  As evidenced by Shimomura (Volume 10, Issue 3, December 2005, Pages 230-233), Hair keratin-associated proteins (KAP) are a major component of the hair fiber, and play crucial roles in forming a strong hair shaft through a cross-linked network with keratin intermediate filaments (KIF). Regarding Applicant’s arguments that including a surfactant and an excipient suitable for dermatological use would overcome the 101 rejection given that the surfactant would change the structure/function of the peptides, the Examiner respectfully disagrees.  The Examiner would like to point out that instant claim 9 claims surfactant broadly which encompasses naturally occurring surfactants. The Examiner maintains that the claim does not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
It is noted that the claims recite that the product is in combination with a suitable excipient(s) (claims 9 and 13), surfactant(s) (claim 9), or an oil (claim 16) or an additional compound such as a vitamin (claims 15). Vitamins (found in instant claim 13 and 15) are naturally occurring. Surfactant and oil can also encompass naturally occurring surfactants such as lecithin or sebum (oil in scalp).  Furthermore, there are many naturally occurring compounds that are considered preservatives found in hair products (rosemary, salt, sugar, castor oil etc…).  The same applies for antimicrobial/antibacterial agents.  There are numerous naturally occurring compounds that have antimicrobial activity.  New claim 29 claims wherein the excipient is citric acid which is also naturally occurring and claim 30 further defines surfactants which encompasses cocamidopropyl betaine which is also a natural ingredient found in coconuts (as an example).  There is no evidence that the combination of potentially naturally occurring pharmaceutical excipients/compounds and the naturally occurring peptide has markedly different structural or functional properties as compared to what is found in nature.  Furthermore, the limitation of “a hair treatment” found in instant claim 19 does not markedly alter the structure of the naturally occurring combinations.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 9, 11, 13, 15-17, 19 and 28-30  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-19 of copending Application No. 17/266853 (reference application) in view of Barbarat (US20060272103, cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “peptide composition for hair treatment comprising at least one peptide comprising at least 90% sequence identity to one of the sequences selected from the group consisting of: SEQ. ID NO 412, SEQ. ID NO: 409, SEQ ID. NO:432, SEQ. ID NO:951” (See claim 9).  The instant application further claims .001-20% w/v of peptide (claim 11); excipient such as a surfactant (claims 13-14); silicone or preservative (claims 15-16); a dye (claim 17); hair treatment formulation (claim 19); a concentration of .01-5%, an excipient of hydrolyzed whey (claim 29) and coco betaine as a surfactant (claim 30).
Co-pending AN 17/266853 claims “A hair treatment composition comprising: a solvent; and an auxiliary agent; wherein the solvent … a synthetic peptide with a sequence length of from 6 to 12 amino acids where 2-5 of the amino acids are cysteines, and mixtures thereof” (see claim 1).  Co-pending AN 17/266853 further claims wherein the peptides are SEQ ID Nos:4, 6, 7 and 10 (claims 14-16) which are identical to instant SEQ ID Nos:412, 409, 432 and 95.  Co-pending AN 17/266853 further claims inclusion of oils, silicone (see claim 12); fragrance and dyes (claims 17); .citric acid (claim 8);    Co-pending AN 17/266853 is silent to the peptide concentration in the formulation.  However, Barbarat teaches keratin derived peptides for treatment of hair within the range of 0.001% to 14% (see paragraph 0036) which falls within the range in instant claim 11.   It would have been obvious to optimize the amount of peptide within the formulation to achieve optimal therapeutic or cosmetic effectiveness.  Co-pending AN 17/266853 remains anticipatory over instant Claims 9, 13-17, 19 and 29-30 and obvious over instant claims 11 and 28 in view of Barbarat.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
	Applicant argues that the pending claims are not identical to claims 1-2 and 4-19 of Co-pending AN 17266853.
Applicant’s arguments have been fully considered but not found persuasive (please see rejection above regarding the claim limitations of Co-pending AN 17266853).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654